The. opinion of the court was delivered by
Hoyt, C. J.
Plaintiff deeded to the defendant, railroad corporation the property, the title to which is in controversy, and the object of this action was to remove the cloud caused by this deed, it being claimed that for a breach of the condition therein the title conveyed thereby had reverted to the plaintiff; and upon the construction of this condition the rights of the parties largely depend.
It was claimed on the part of the defendants that it was a condition subsequent, the violation of which would subject the estate to forfeiture; while the claim of plaintiff was that the deed granted an estate upon conditional limitation, which terminated immediately upon the happening of the contingency provided for, without re-entry or declaration of forfeiture.
*87The deed was one of general warranty and was made in consideration of the sum of $1,900, to be paid by the railroad company, and the condition was in the following language:
“This deed is made subject to the condition that in case said land shall cease to be used for railroad purposes the same shall revert to the first parties, their heirs and assigns.”
No general rule can be announced under which it can be determined whether an estate is granted upon condition subsequent or upon conditional limitation, since the question must always be determined in the light of the language of the entire instrument and of the surrounding circumstances, to the end that the intention of the parties may be given effect. A deed will not be construed to have conveyed an estate upon conditional limitation, unless the intent is clear that the estate was to terminate upon a breach of the condition. There is nothing in the deed under consideration to show such intent, except that it is provided therein that the land shall revert to the grantors, and while this alone, under some circumstances, might be sufficient, it could only be so when the contingency which was to constitute a breach of the condition was of such a nature that there could be little dispute as to whether or not it had come to pass. Such was not the nature of the contingency provided for in this deed. What should amount to a cessation of use for railroad purposes was not so clearly defined as to warrant the construction contended for by the plaintiff. If for any reason the railroad should have temporarily removed its track from the premises, even for the purpose of replacing it with a better one, it might be contended that such removal constituted a breach of the conditions of the deed, for the reason that, while there was *88no track upon the premises and it was not otherwise occupied for any of the business of the railroad, it was not used for railroad purposes. Yet it is clear that it was not the intent of the parties that such a temporary cessation to use for railroad purposes should constitute a breach of the condition in the deed. It must follow that what would constitute an abandonment of the property for railroad purposes, within the meaning of the condition in the deed, would be a question of fact as to which different minds might honestly come to different conclusions.
This being so, it is not reasonable to assume that the parties intended that the happening of this uncertain event should, without any action on the part of the grantor, reinvest the estate granted by the deed. It must be held that the deed vested in the railroad company an estate upon a condition subsequent and not upon conditional limitation. This being so, it is settled law that a court of equity will not aid the grantor by declaring a forfeiture on account of the breach of the condition, but will leave him to such remedy as he can have at law. This proceeding being to quiet title was of undoubted equity jurisdiction. It follows that the plaintiff was not entitled to relief therein.
There is another reason why the complaint failed to state a cause of action. There was no sufficient allegation of the breach of the condition. The complaint showed that the railroad entered upon the land and constructed its tracks over the same, and there was no allegation that the track has been removed; hence it must be presumed to have been still upon the land and to belong to the railroad company. And this being so, the general allegation that for four years and more it had ceased to use or occupy it for railroad purposes was *89insufficient to show a breach of the conditions in the deed. It could not have been intended that while the tracks were maintained a failure to constantly keep such tracks in use by having at all times a railroad train thereon would constitute such breach; and this being so, it must be held that nothing short of a permanent abandonment of the use of the property for railroad purposes would amount to a breach of the condition. It is clear that failure to use it for four years for such purposes would not constitute such permanent abandonment. See Barlow v. Chicago, etc., R. R. Co., 29 Iowa, 276.
Judgment affirmed.
Anders and Gordon, JJ., concur.